Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 30, 2018

                                       No. 04-17-00739-CV

           Edward R. MEZA, Jr., Sylvia Meza and New Braunfels Home Health Inc.,
                                        Appellants

                                                 v.

                                          Gloria BURNS,
                                             Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV00380
                           Honorable Karen Crouch, Judge Presiding

                                          ORDER
        On December 18, 2017, the court reporter responsible for preparing the reporter’s record
in this appeal filed a notification of late record stating the reporter’s record had not been filed
because the appellants had failed to pay or make arrangements to pay the reporter’s fee for
preparing the record and appellants are not entitled to appeal without paying the fee. By order
dated December 21, 2017, the appellants were ordered to provide written proof to this court by
January 2, 2018, that either: (1) the reporter’s fee had been paid or arrangements had been made
to pay the reporter’s fee; or (2) appellants are entitled to appeal without paying the reporter’s fee.

        On January 2, 2018, appellants filed a status report stating one of the appellants had filed
a statement of inability to pay court costs, and appellants were seeking a finding from the trial
court that they are unable to pay the costs for preparing the reporter’s record. No written proof
of such a filing was attached to the status report, and appellants’ attorney did not respond to this
court’s telephone inquiries regarding the filing. By order dated January 5, 2018, appellants were
ordered to provide written proof that an affidavit of inability had been filed and a hearing had
been set on their request for the reporter’s record to be provided without cost.

        On January 17, 2018, appellants filed a written status report attaching the documentation
filed in the trial court and stating a hearing was set for January 18, 2018. In response to
telephone inquiries with the trial court clerk, this court has been informed the hearing was reset
for January 26, 2018, and the trial court denied the request for the reporter’s record to be
provided without costs. It is therefore ORDERED that appellants provide written proof no later
than ten days from the date of this order that the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee. If appellants fail to respond with the requisite proof
within the time provided, appellants’ brief will be due twenty days from the date of this order,
and the court will consider only those issues or points raised in appellants’ brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court